
	
		II
		Calendar No. 495
		112th CONGRESS
		2d Session
		S. 1002
		[Report No. 112–204]
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2011
			Mr. Schumer (for
			 himself, Mr. Kyl,
			 Ms. Klobuchar, Mr. Brown of Ohio, Mr.
			 Whitehouse, Mr. Sessions,
			 Mr. Graham, Mr.
			 Coons, Mr. Bennet,
			 Mr. Lugar, Mr.
			 Nelson of Florida, Mr. Casey,
			 Mr. Blumenthal, Mr. Lautenberg, Mrs.
			 Hagan, Mr. Portman,
			 Mr. Wyden, Mr.
			 Menendez, Ms. Ayotte,
			 Mr. Wicker, Mr.
			 Kirk, Mr. Cochran,
			 Mr. Corker, Mr.
			 Alexander, Mr. Coats,
			 Mrs. Gillibrand,
			 Mr. Kohl, Mr.
			 Brown of Massachusetts, Mr.
			 Roberts, Mr. Cornyn,
			 Mr. Lee, Mrs.
			 Feinstein, Mr. Coburn, and
			 Mr. Hatch) introduced the following bill;
			 which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			August 28, 2012
			Reported, under authority of the order of the Senate of
			 August 2, 2012, by Mr. Leahy, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To prohibit theft of medical products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening and Focusing Enforcement
			 to Deter Organized Stealing and Enhance Safety Act of
			 2011 or the SAFE DOSES Act.
		2.Theft of medical
			 products
			(a)In
			 generalChapter 31 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					670.Theft of
				medical products
						(a)DefinitionsIn
				this section—
							(1)the term
				biological product has the meaning given the term in section 351
				of the Public Health Service Act (42 U.S.C. 262);
							(2)the terms
				device, drug, infant formula, and
				labeling have the meanings given those terms in section 201 of the
				Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321);
							(3)the term
				medical food has the meaning given the term in section 5(b) of the
				Orphan Drug Act (21 U.S.C. 360ee(b)); and
							(4)the term
				medical product means a drug, biological product, device, medical
				food, or infant formula that—
								(A)is being stored
				for transportation, or is being or has been transported, shipped, or received;
				and
								(B)has not yet been
				made available for retail purchase by a customer at the time of the relevant
				conduct described in subsection (b).
								(b)OffensesIt
				shall be unlawful, using any means or facility of interstate or foreign
				commerce, or in or affecting interstate or foreign commerce, to
				knowingly—
							(1)steal, take
				without authorization, embezzle, carry away, or obtain by fraud or deception a
				medical product, or attempt or conspire to do so;
							(2)transport, handle,
				traffic in, or store a stolen medical product, or attempt or conspire to do so;
				or
							(3)participate, in
				any way, in a scheme to alter, forge, or falsify the labeling or documentation
				(including documentation relating to origination or shipping) of a stolen or
				expired medical product.
							(c)Penalties
							(1)In
				generalAny person that violates subsection (b)—
								(A)if the value of
				the medical product or products is less than $5,000, shall be fined under this
				title, imprisoned for not more than 3 years, or both; and
								(B)subject to
				paragraph (2), for any other violation, shall be fined under this title,
				imprisoned for not more than 20 years, or both.
								(2)Additional
				factorsAny person that violates subsection (b) shall be fined
				under this title and imprisoned for not less than 1 year nor more than 20 years
				if—
								(A)the value of the
				medical product or products is not less than $5,000; and
								(B)the—
									(i)person—
										(I)buys, or otherwise
				obtains, a medical product, knowing or with reckless disregard as to whether
				the medical product is expired or has been stolen, with the intent to sell or
				distribute the medical product;
										(II)sells, or
				distributes, a medical product, knowing or with reckless disregard as to
				whether the medical product is expired or has been stolen; or
										(III)at the time of
				the violation is employed by, or is an agent of, an organization in the supply
				chain from which the stolen or expired medical products were removed, including
				a manufacturer, wholesaler, repacker, own-label distributor, private-label
				distributor, jobber, broker, drug trader, transportation company, hospital,
				pharmacy, or security company; or
										(ii)violation—
										(I)involves the use
				of violence, force, or a threat of violence or force;
										(II)involves the use
				of a deadly weapon;
										(III)results in
				injury, including the injury of deprivation of treatment, or death caused by
				ingestion or use of a stolen or expired medical product; or
										(IV)is the second or
				subsequent offense under subsection (b) committed by the person.
										(3)Civil
				penalties
								(A)In
				generalThe Attorney General may bring a civil action in an
				appropriate United States district court against any person that engages in
				conduct that violates subsection (b).
								(B)PenaltyIn
				a civil action brought under subparagraph (A) the court may impose a civil
				penalty in an amount not more than the greater of 3 times the economic loss
				attributable to the violation or
				$1,000,000.
								.
			(b)Civil
			 forfeitureSection 981(a)(1)(C) of title 18, United States Code,
			 is amended by inserting 670, after 657,.
			(c)Technical and
			 conforming amendmentThe table of sections for chapter 31 of
			 title 18, United States Code, is amended by adding after the item relating to
			 section 669 the following:
				
					
						670. Theft of medical
				products.
					
					.
			3.Penalties for
			 theft-related offenses
			(a)Interstate or
			 foreign shipments by carrierSection 659 of title 18, United
			 States Code, is amended in the fifth undesignated paragraph, by striking
			 10 years and inserting 20 years.
			(b)RacketeeringChapter
			 95 of title 18, United States Code, is amended—
				(1)in section
			 1952(a)(3)(A), by striking 5 years and inserting 20
			 years; and
				(2)in section
			 1957(b)(1), by striking ten years and inserting 20
			 years.
				(c)Breaking or
			 entering carrier facilitiesSection 2117 of title 18, United
			 States Code, is amended in the first undesignated paragraph by striking
			 ten years and inserting 20 years.
			(d)Stolen
			 propertyChapter 113 of title 18, United States Code, is
			 amended—
				(1)in section 2314,
			 in the sixth undesignated paragraph, by striking ten years and
			 inserting 20 years; and
				(2)in section 2315,
			 in the fourth undesignated paragraph, by striking ten years and
			 inserting 20 years.
				4.Amendment to
			 RICOSection 1961(1)(B) of
			 title 18, United States Code, is amended by inserting , section 670
			 (relating to theft of medical products) before , sections
			 891.
		5.Amendment to
			 title IIISection 2516(1) of
			 title 18, United States Code, is amended—
			(1)by redesignating paragraph (s) as paragraph
			 (t); and
			(2)by inserting after paragraph (r) the
			 following:
				
					(s)any violation of section 670 (relating to
				theft of medical
				products).
					.
			6.Amendment to
			 order of restitutionSection
			 3663A(c)(1)(A) of title 18, United States Code, is amended—
			(1)in clause (ii), by striking
			 or at the end;
			(2)in clause (iii), by striking
			 and at the end and inserting or; and
			(3)by adding at the end the following:
				
					(iv)an offense under section 670 (relating to
				theft of medical products);
				and
					.
			7.Directive to
			 United States Sentencing CommissionPursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this Act, the United
			 States Sentencing Commission shall review and, if appropriate, amend the
			 Federal Sentencing Guidelines and policy statements applicable to a person
			 convicted of an offense under section 2118 of title 18, United States Code,
			 section 670 of title 18, United States Code, as added by this Act, or other
			 section of title 18 of the United States Code, amended by this Act.
		
	
		1.Short titleThis Act may be cited as the Safe
			 Doses Act.
		2.Theft of medical
			 products
			(a)Prohibited conduct and
			 penaltiesChapter 31 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					670.Theft of medical
				products
						(a)Prohibited
				conductWhoever, in, or using any means or facility of,
				interstate or foreign commerce—
							(1)embezzles, steals, or by
				fraud or deception obtains, or knowingly and unlawfully takes, carries away, or
				conceals, a pre-retail medical product;
							(2)knowingly and falsely
				makes, alters, forges, or counterfeits the labeling or documentation (including
				documentation relating to origination or shipping) of a pre-retail medical
				product;
							(3)knowingly possesses,
				transports, or traffics in a pre-retail medical product that was involved in a
				violation of paragraph (1) or (2);
							(4)with intent to defraud,
				buys, or otherwise obtains, a pre-retail medical product that has expired or
				been stolen;
							(5)with intent to defraud,
				sells, or distributes, a pre-retail medical product that is expired or stolen;
				or
							(6)attempts or conspires to
				violate any of paragraphs (1) through (5);
							shall be punished as provided in
				subsection (c) and subject to the other sanctions provided in this
				section.(b)Aggravated
				offensesAn offense under
				this section is an aggravated offense if —
							(1)the defendant is employed
				by, or is an agent of, an organization in the supply chain for the pre-retail
				medical product; or
							(2)the violation—
								(A)involves the use of
				violence, force, or a threat of violence or force;
								(B)involves the use of a
				deadly weapon;
								(C)results in serious bodily
				injury or death, including serious bodily injury or death resulting from the
				use of the medical product involved; or
								(D)is subsequent to a prior
				conviction for an offense under this section.
								(c)Criminal
				penaltiesWhoever violates subsection (a)—
							(1)if the offense is an
				aggravated offense under subsection (b)((2)(C), shall be fined under this title
				or imprisoned not more than 30 years, or both;
							(2)if the value of the
				medical products involved in the offense is $5,000 or greater, shall be fined
				under this title, imprisoned for not more than 15 years, or both, but if the
				offense is an aggravated offense other than one under subsection (b)(2)(C), the
				maximum term of imprisonment is 20 years; and
							(3)in any other case, shall
				be fined under this title, imprisoned for not more than 3 years, or both, but
				if the offense is an aggravated offense other than one under subsection
				(b)(2)(C), the maximum term of imprisonment is 5 years.
							(d)Civil
				penaltiesWhoever violates
				subsection (a) is subject to a civil penalty in an amount not more than the
				greater of—
							(1)three times the economic
				loss attributable to the violation; or
							(2)$1,000,000.
							(e)DefinitionsIn
				this section—
							(1)the term pre-retail
				medical product means a medical product that has not yet been made
				available for retail purchase by a consumer;
							(2)the term medical
				product means a drug, biological product, device, medical food, or
				infant formula;
							(3)the terms
				device, drug, infant formula, and
				labeling have, respectively, the meanings given those terms in
				section 201 of the Federal Food, Drug, and Cosmetic Act;
							(4)the term biological
				product has the meaning given the term in section 351 of the Public
				Health Service Act;
							(5)the term medical
				food has the meaning given the term in section 5(b) of the Orphan Drug
				Act; and
							(6)the term supply
				chain includes manufacturer, wholesaler, repacker, own-labeled
				distributor, private-label distributor, jobber, broker, drug trader,
				transportation company, hospital, pharmacy, or security
				company.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 31 of
			 title 18, United States Code, is amended by adding after the item relating to
			 section 669 the following:
				
					
						670. Theft of medical
				products.
					
					.
			3.Civil
			 forfeitureSection
			 981(a)(1)(C) of title 18, United States Code, is amended by inserting
			 670, after 657,.
		4.Penalties for
			 theft-related offenses
			(a)Interstate or foreign
			 shipments by carrierSection 659 of title 18, United States Code,
			 is amended by adding at the end of the fifth undesignated paragraph the
			 following: If the offense involves a pre-retail medical product (as
			 defined in section 670), it shall be punished under section 670 unless the
			 penalties provided for under this section are greater..
			(b)Racketeering
				(1)Travel Act
			 ViolationsSection 1952 of title 18, United States Code, is
			 amended by adding that the end the following:
					
						(d)If the offense under this section involves
				an act described in paragraph (1) or (3) of subsection (a) and also involves a
				pre-retail medical product (as defined in section 670), the punishment for the
				offense shall be the same as the punishment for an offense under section 670,
				unless the punishment under subsection (a) is
				greater.
						.
				(2)Money
			 LaunderingSection 1957(b)(1) of title 18, United States Code, is
			 amended by adding at the end the following: If the offense involves a
			 pre-retail medical product (as defined in section 670) the punishment for the
			 offense shall be the same as the punishment for an offense under section 670
			 unless the punishment under this subsection is greater.
				(c)Breaking or entering
			 carrier facilitiesSection
			 2117 of title 18, United States Code, is amended by adding at the end of the
			 first undesignated paragraph the following: If the offense involves a
			 pre-retail medical product (as defined in section 670) the punishment for the
			 offense shall be the same as the punishment for an offense under section 670
			 unless the punishment under this section is greater..
			(d)Stolen
			 property
				(1)Transportation of
			 stolen goods and related offensesSection 2314 of title 18, United States
			 Code, is amended by adding at the end of the sixth undesignated paragraph the
			 following: If the offense involves a pre-retail medical product (as
			 defined in section 670) the punishment for the offense shall be the same as the
			 punishment for an offense under section 670 unless the punishment under this
			 section is greater..
				(2)Sale or receipt of
			 stolen goods and related offensesSection 2315 of title 18, United States
			 Code, is amended by adding at the end of the fourth undesignated paragraph the
			 following: If the offense involves a pre-retail medical product (as
			 defined in section 670) the punishment for the offense shall be the same as the
			 punishment for an offense under section 670 unless the punishment under this
			 section is greater..
				5.Inclusion of new offense
			 as RICO predicateSection
			 1961(1)(B) of title 18, United States Code, is amended by inserting ,
			 section 670 (relating to theft of medical products) before ,
			 sections 891.
		6.Amendment to extend
			 wiretapping authority to new offenseSection 2516(1) of title 18, United States
			 Code, is amended—
			(1)by redesignating paragraph (s) as paragraph
			 (t);
			(2)by striking
			 or at the end of paragraph (r); and
			(3)by inserting after paragraph (r) the
			 following:
				
					(s)any violation of section 670 (relating to
				theft of medical products);
				or
					.
			7.Required
			 restitutionSection
			 3663A(c)(1)(A) of title 18, United States Code, is amended—
			(1)in clause (ii), by striking
			 or at the end;
			(2)in clause (iii), by striking
			 and at the end and inserting or; and
			(3)by adding at the end the following:
				
					(iv)an offense under section 670 (relating to
				theft of medical products);
				and
					.
			8.Directive to the United
			 States Sentencing Commission
			(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and, if appropriate, amend the Federal
			 sentencing guidelines and policy statements applicable to persons convicted of
			 offenses under section 670 of title 18, United States Code, as added by this
			 Act, section 2118 of title 18, United States Code, or any another section of
			 title 18, United States Code, amended by this Act, to reflect the intent of
			 Congress that penalties for such offenses be sufficient to deter and punish
			 such offenses, and appropriately account for the actual harm to the public from
			 these offenses.
			(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
				(1)consider the extent to
			 which the Federal sentencing guidelines and policy statements appropriately
			 reflect—
					(A)the serious nature of
			 such offenses;
					(B)the incidence of such
			 offenses; and
					(C)the need for an effective
			 deterrent and appropriate punishment to prevent such offenses;
					(2)consider establishing a
			 minimum offense level under the Federal sentencing guidelines and policy
			 statements for offenses covered by this Act;
				(3)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
				(4)ensure reasonable
			 consistency with other relevant directives, Federal sentencing guidelines and
			 policy statements;
				(5)make any necessary
			 conforming changes to the Federal sentencing guidelines and policy statements;
			 and
				(6)ensure that the Federal
			 sentencing guidelines and policy statements adequately meet the purposes of
			 sentencing set forth in section 3553(a)(2) of title 18, United States
			 Code.
				
	
		August 28, 2012
		Reported with an amendment
	
